Citation Nr: 1538631	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for subacute peripheral neuropathy, right upper extremity.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left distal radius fracture, status post reduction, with degenerative changes.  

4.  Entitlement to an initial evaluation in excess of 60 percent for service-connected cervical degenerative spondylosis with stenosis.

5.  Entitlement to an increased initial evaluation for service-connected degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, evaluated as 10 percent disabling prior to August 21, 2012, and as 60 percent disabling thereafter.  

6.  Entitlement to an initial evaluation in excess of 30 percent for service-connected right upper extremity radiculopathy.

7.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to November 1970, with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2007, the RO granted service connection for left distal radius fracture, status post reduction, with degenerative changes, evaluated as 10 percent disabling.  In September 2011, the RO denied claims for service connection for atrial fibrillation, and subacute peripheral neuropathy, right upper extremity.  In December 2012, the RO granted service connection for degenerative spondylosis with stenosis and radiculopathy (cervical spine), degenerative disc disease of the lumbar spine with spinal stenosis, residual of back injury, right upper extremity radiculopathy, and right lower extremity radiculopathy, with all disabilities evaluated as stated on the cover page of this decision; the Veteran has appealed the issues of entitlement to increased initial evaluations.  

In May 2015, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  During his Board hearing, held in May 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he desired to withdraw the issues of entitlement to service connection for atrial fibrillation, and subacute peripheral neuropathy, right upper extremity, and entitlement to an initial evaluation in excess of 10 percent for service-connected left distal radius fracture, status post reduction, with degenerative changes.

2.  The Veteran's service-connected degenerative spondylosis with stenosis, cervical spine, is shown to have been productive of complaints of pain, but it is not shown to have been productive of unfavorable ankylosis of the entire spine. 

3.  Prior to August 21, 2012, the Veteran's service-connected degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, is shown to have been productive of symptoms that include pain and a limitation of motion, but not forward flexion of the thoracolumbar spine of no more than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.  

4.  As of August 21, 2012, the Veteran's service-connected degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, is shown to have been productive of symptoms that include pain and a limitation of motion, but not unfavorable ankylosis of the entire spine.

5.  Prior to March 4, 2015, the Veteran's service-connected right upper extremity radiculopathy is not shown to have resulted in severe incomplete paralysis, neuritis, or neuralgia of the upper radicular group.

6.  As of March 4, 2015, the Veteran's service-connected right upper extremity radiculopathy is not shown to have resulted in complete paralysis, neuritis, or neuralgia of the upper radicular group.

7.  Prior to March 4, 2015, the Veteran's service-connected right lower extremity radiculopathy is not shown to have resulted in moderately severe incomplete paralysis, neuritis, or neuralgia of the sciatic nerve.

8.  As of March 4, 2015, the Veteran's service-connected right lower extremity radiculopathy is not shown to have resulted in complete paralysis, neuritis, or neuralgia of the sciatic nerve.

9.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for atrial fibrillation, and subacute peripheral neuropathy, right upper extremity, and entitlement to an initial evaluation in excess of 10 percent for service-connected left distal radius fracture, status post reduction, with degenerative changes, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial evaluation in excess of 60 percent for service-connected degenerative spondylosis with stenosis, cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  Prior to August 21, 2012, the criteria for an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

4.  As of August 21, 2012, the criteria for an evaluation in excess of 60 percent for service-connected degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

5.  Prior to March 4, 2015, the criteria for an initial evaluation in excess of 30 percent for service-connected right upper extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8510, 8610, 8710 (2015).

6.  As of March 4, 2015, the criteria for an evaluation of 40 percent, and no more, for service-connected right upper extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8510, 8610, 8710 (2015).

7.  Prior to March 4, 2015, the criteria for an initial evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

8.  As of March 4, 2015, the criteria for an evaluation of 60 percent, and no more, for service-connected right lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

9.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
 
A review of the claims folder shows that the Veteran has initiated an appeal on the issues of entitlement to service connection for atrial fibrillation, and subacute peripheral neuropathy, right upper extremity, and entitlement to an initial evaluation in excess of 10 percent for service-connected left distal radius fracture, status post reduction, with degenerative changes.  The Veteran has since indicated that he desires to withdraw his appeal as to these issues.  Specifically, during his hearing, held in May 2015, it was stated that the Veteran desired to withdraw these issues.  See transcript, appellant's hearing, held in May 2015 (expressing a desire to withdraw these issues from appeal).

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issues listed above, and they are dismissed. 

II.  Increased Initial Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected cervical degenerative spondylosis with stenosis and radiculopathy,
degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, right upper extremity radiculopathy, and left lower extremity radiculopathy.  During his Board hearing, held in May 2015, he testified that his symptoms included chronic, constant back pain, and limited motion.  He stated that he usually ended his day around 4 p.m., and that he only took short walks around his home of about ten to fifteen minutes.  With regard to his radiculopathy, he testified that he had feelings like an electrical shock, numbness, tingling, and foot drop, that he used a cane for balance and had difficulty operating his vehicle.  

In December 2012, the RO granted service connection for cervical degenerative spondylosis with stenosis and radiculopathy, evaluated as 60 percent disabling, degenerative disc disease of lumbar spine with spinal stenosis residual of back injury, evaluated as 10 percent disabling prior to August 21, 2012, and as 60 percent disabling thereafter, right upper extremity radiculopathy, evaluated as 30 percent disabling, and right lower extremity radiculopathy, evaluated as 20 percent disabling.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although additional evidence has been received since the most recent supplemental statement of the case, dated in March 2014, RO consideration of this evidence has been waived.  Additional development is therefore not warranted.  38 C.F.R. § 20.1304 (2015); see also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

With regard to the history of the disabilities in issue, the Veteran's discharge (DD Form 214) shows that he was a member of a special forces unit, and that he had a parachute badge.  His service treatment reports show that he sustained coccygeal strain in 1970 from a "hard landing."  Following active duty, he sustained a left wrist injury from a parachute landing in May 1981.  Beginning in about 2003, he received treatment for spine and radicular symptoms.  In 2008, he underwent a laminectomy from L3 to sacrum.  A July 2007 VA opinion weighed against a finding that the Veteran's lumbar spine disability was related to his service, however, opinions from a private physician, dated in September 2011, and a VA examiner, dated in August 2012, associated the Veteran's lumbar and/or cervical disorders with his parachute injuries during service.  See 38 C.F.R. § 4.1 (2015).  

Under 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine to 30 degrees or less; or, with favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes," whichever results in a higher rating.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 20 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.

An evaluation of 40 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.

An evaluation of 60 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest "prescribed by a physician" and treatment by a physician.  [Note 1]. 

A Note to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Cervical Spine

The Veteran asserts he is entitled to an initial evaluation in excess of 60 percent for service-connected cervical degenerative spondylosis with stenosis.  To the extent that the RO initially characterized this disability to include radiculopathy, the Veteran has been granted service connection for radiculopathy of the right upper and lower extremities and assigned them separate disability evaluations, discussed infra, and the Board has recharacterized the disability in issue as stated on the cover page of this decision.  

In December 2012, the RO granted service connection for cervical degenerative spondylosis with stenosis, evaluated as 60 percent disabling, with an effective date for service connection of January 29, 2010.

A March 2010 private report notes very advanced osteophytic formation with bridging osteophytes along the spine.  A May 2010 report notes a normal gait.  An April 2011 record notes a non-myelopathic gait, with marked disk herniation at C5 and C6-7, but no real severe stenosis.  An April 2011 MRI (magnetic resonance imaging) study contains an impression noting little change from a 2009 study, a paracentral protrusion at C4-C5, with no altered cord signal, symmetric spurring at C5-C6, and mild to moderate central stenosis and significant bilateral neural foraminal degenerative stenosis, with possible bilateral C6 nerve root impingement.  In November 2014, the Veteran underwent a cervical and lumbar myelogram via lumbar injection.  The impression notes multilevel degenerative changes most prominent at C4-5, C5-6, and C6-7, and most severe at C4-5, with a large posterior osteophyte complex at C4-5 resulting in severe/critical spinal canal stenosis with compression of the spinal cord, chronic.  In April 2015, the Veteran underwent a C4-C7 anterior cervical decompression and fusion with BMP (bone morphogenetic protein).  Postoperatively, he reported that his pain was reduced about 50 percent by his surgery.  A July 2015 CT (computerized tomography) report contains an impression noting multilevel degenerative changes, most prominent at C4-5, C5-6, and C6-7, with a large posterior disc osteophyte complex at C4-5 resulting in severe and critical spinal canal stenosis with compression of the spinal cord.  Another July 2015 report notes that the total flexion-extension arc is approximately 45 degrees.  

An August 2012 VA disability benefits questionnaire (DBQ) shows that the diagnosis was degenerative spondylosis with stenosis and radiculopathy.  The Veteran's cervical spine had forward flexion to 20 degrees, extension to 10 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 10 degrees, bilaterally.  His gait was within normal limits.  

A March 2015 VA DBQ shows that the diagnoses were cervical spine degenerative disc disease, spondylosis with stenosis, and cervical IVDS involving C5-C6 nerve root.  The Veteran's cervical spine had forward flexion to 15 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 15 degrees.  Gait was antalgic and unsteady, but this was due to his back.    

The Board finds that an initial evaluation in excess of 60 percent is not warranted.  There is no evidence to show that the Veteran has unfavorable ankylosis, with the entire cervical spine fixed in flexion or extension.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

Consideration has been given to the DeLuca and Mitchell provisions governing painful motion.  The Veteran very clearly experiences pain and functional loss of the cervical spine.  However, the Board finds that such constraints do not apply as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

B.  Lumbar Spine

The Veteran asserts that he is entitled to an increased initial evaluation for service-connected degenerative disc disease of lumbar spine with spinal stenosis residual of back injury, evaluated as 10 percent disabling prior to August 21, 2012, and as 60 percent disabling thereafter.  The effective date for service connection assigned was May 12, 2005.  

1.  Prior to August 21, 2012

The Board finds that an initial evaluation in excess of 10 percent is not warranted for the period prior to August 21, 2012.  An evaluation in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or evidence of the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Here, the evidence is insufficient to show that the Veteran's disability meets these criteria, as there are no recorded ranges of motion for the spine of record during this time period with two exceptions: a July 2007 VA joints examination report shows that the Veteran's back had forward flexion to 80 degrees, extension to 20 degrees, lateral motion to 20 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  A report from Emory Healthcare (EH) indicates that the Veteran's back had flexion to 50 degrees, extension to 10 degrees, and lateral flexion to 20 degrees (the ranges of motion in rotation were not provided).  Overall, there is evidence of private treatment for back symptoms, but there is simply no objective evidence setting forth necessary limitation of motion findings.  There is also no evidence to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Accordingly, the criteria for an initial evaluation in excess of 10 percent are not shown to have been met, and the claim must be denied. 

With regard to intervertebral disc syndrome, there is no evidence to show that a physician ordered bed rest for his low back symptoms, and there is no objective evidence of incapacitating episodes within the meaning of the regulation.  See Diagnostic Code 5243, Note 1.  Therefore, the evidence is insufficient to show that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during a 12-month period. 

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704  (1998).  

Prior to August 21, 2012, the Veteran is not shown to have the required limitation of motion for an initial evaluation in excess of 10 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 10 percent on the basis of functional loss due to pain.  

The July 2007 VA examination report shows that following three repetitions, there was no pain, fatigue, weakness, lack of endurance, or incoordination.  There was no additional functional loss or limitation of motion with repetitions.  The Veteran denied flare-ups.  Muscle function and power was "good."  There was no loss of sensation.  There was no pain on motion, although he had difficulty lifting heavy objects.  There was no atrophy.  X-rays revealed lumbar spondylosis with degenerative changes and hypertrophic spurring.  The diagnosis was lumbar spine DDD (degenerative disc disease) with spinal stenosis.  

Private reports from the Peachtree Neurological Clinic, dated between 2006 and 2007, contain multiple findings of normal strength, gait, heel and toe walk, and tandem gait.  A January 2007 report notes that an MRI for the lumbar spine showed moderate to severe canal stenosis at L4-5, and foraminal stenosis at L4-5.

Private treatment reports from EH and The Orthopaedic Clinic (TOC), note complaints of weakness and numbness in the lower extremities, with "relatively good" strength, no atrophy, a normal, or "forward-crouched" gait, and a recommendation for a walking program.  The Veteran reported that he could walk 1/2 to one mile.  

Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has back symptoms such that, when the ranges of motion in the lumbar spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the back more nearly approximates the criteria for an evaluation in excess of 10 percent under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Finally, with regard to associated neurological abnormalities, there is no medical evidence dated during the time period in issue to show that he was treated for neurological symptoms associated with his lumbar spine disability, or that he was diagnosed with an associated neurological disorder, other than his service-connected right upper extremity and right lower extremity radiculopathy.  The Board therefore finds that neurological symptomatology warranting a compensable rating is not shown by the clinical evidence of record.  See General Rating Formula, Note 1. 

The Board therefore finds that overall, the evidence does not show that the Veteran's low back disorder is manifested by symptomatology that more nearly approximates the criteria for an initial evaluation in excess of 10 percent, and that the preponderance of the evidence is against an initial evaluation in excess of 10 percent.

2.  As of August 21, 2012

An August 2012 VA DBQ indicates that the examination was performed on August 21, 2012, and shows that the Veteran's back had forward flexion to 30 degrees, extension to 0 degrees, lateral flexion to 10 degrees, bilaterally, and rotation to 0 degrees, bilaterally.   There was pain at all extremes of motion.  

A March 2015 VA DBQ shows that the diagnoses were lumbar degenerative disc disease, lumbar IVDS involving the right and left sciatic nerves, and status post lumbar laminectomy.  The Veteran's lumbar spine had forward flexion to 30 degrees, extension to 10 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to at least 30 degrees, bilaterally.  

Reports from EH include a January 2015 report which notes that the Veteran could flex to the floor without pain, stiffness, guarding or spasms.  There was a moderate limitation of extension, with normal lateral bending and rotation (specific degrees of motion were not provided).  A March 2015 report notes normal flexion, extension, lateral bending, and rotation (specific degrees of motion were not provided), without significant spasms or tenderness to palpation.  

The Board finds that as of August 21, 2012, an evaluation in excess of 60 percent is not warranted.  There is no evidence to show that the Veteran has unfavorable ankylosis, with the entire thoracolumbar spine fixed in flexion or extension.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

Consideration has been given to the DeLuca and Mitchell provisions governing painful motion.  The Veteran very clearly experiences pain and functional loss of the thoracolumbar spine.  However, the Board finds that such constraints do not apply as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997).
 
C.  Radiculopathy of the Right Upper and Lower Extremities

The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent for service-connected right upper extremity radiculopathy, and an initial evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from the complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

1.  Right Upper Extremity

The RO has evaluated the Veteran's right upper extremity radiculopathy as 30 percent disabling under 38 C.F.R. § 4.124a, DC 8510, with an effective date for service connection of January 29, 2010.

The criteria for evaluating the severity or impairment of the upper radicular group (fifth and sixth cervicals) is set forth under Diagnostic Codes 8510, 8610, and 8710.  

Under DC 8510, a 30 percent rating requires moderate incomplete paralysis of the upper radicular group (minor arm). 

A 40 percent rating requires severe incomplete paralysis of the upper radicular group (minor arm).  Id.  

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the upper radicular group, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2015).

A.  Prior to March 4, 2015

The Board finds that prior to March 4, 2015, the Veteran's condition is not shown to have been manifested by severe incomplete paralysis, such that an initial evaluation in excess of 30 percent for the right upper extremity is warranted under DC 8510.  

Private treatment records from EH and TOC note complaints of right upper extremity radicular pain with weakness and tingling, and a loss of grip strength in the right hand.  A February 2010 report notes right arm radicular pain with numbness in the thumb, index finger, and long finger.  Strength was "relatively good."  A March 2010 report notes that there was no focal deficit with the exception of C8.  A May 2010 report notes that a neurological examination was without deficit.  An October 2014 NCS (nerve conduction study) test report contains a conclusion noting moderate right median neuropathy at the wrist, with no evidence of cervical radiculopathy in either upper extremity, and no evidence to suggest a generalized neuropathy.  A January 2015 EH report notes that there was no muscle atrophy, normal deep tendon reflexes, and a normal sensory index for the cervical spine.  A January 2015 report notes 5/5 strength in all areas, except the triceps and fingers, which were 4/5.  Reflexes in the upper extremities were 2 and brisk.  There was no muscle atrophy.  A sensory index was normal.  

An August 2012 VA back DBQ contains findings of 5/5 strength in all upper muscle groups on the right, with no muscle atrophy, and 2+ reflexes in the right upper extremity.  In the right upper extremity, there was no constant pain, intermittent pain, or paresthesias or dysthesias.  There was moderate numbness, and sensation was diminished in the right thumb and index fingers.  There was hypoesthesia over the C5-6 area, i.e., at the right hand and forearm.  

Based on the foregoing, the Board finds that prior to March 4, 2015, the evidence does not show that the Veteran's right upper extremity radiculopathy is manifested by symptomatology that more nearly approximates the criteria for an initial evaluation in excess of 30 percent under DC 8510, and that the preponderance of the evidence is against an increased initial evaluation. 

The Board also concludes that the evidence does not demonstrate that the Veteran's right upper extremity is shown to have been manifested by severe incomplete paralysis or neuritis, such that an increased initial evaluation is warranted under DC 8610 or DC 8710.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, and reflexes, the Board finds that it is not shown that the Veteran's service-connected right upper extremity radiculopathy resulted in severe paralysis or neuritis of the upper radicular group.  Accordingly, prior to March 4, 2015, an initial evaluation in excess of 30 percent for the right upper extremity is not warranted under DC's 8610, and 8710.

B.  As of March 4, 2015

A March 2015 VA neck DBQ indicates that the examination was performed on March 4, 2015.  The report shows that the Veteran reported having arm pain, and a loss of feeling in the right thumb and first two fingers, with feelings like an electrical shock in the first three fingers of the right hand.  On examination, strength was 5/5 in all muscle groups in the right upper extremity.  Reflexes were all normal.  A sensory examination was normal for the right shoulder and right inner and outer forearm, and decreased at the right hand and fingers.  In the right upper extremity, there was severe radiculopathy, with severe constant and intermittent right upper extremity pain, severe paresthesias or dysthesias, and severe numbness.  The involved nerves were from the C5-C6 nerve roots.  

The Board finds that the criteria for a 40 percent evaluation for the Veteran's right upper extremity radiculopathy are shown to have been met as of March 4, 2015.  The March 2015 VA DBQ shows that the findings for the right upper extremity note radiculopathy, constant and intermittent right upper extremity pain, paresthesias or dysthesias, and numbness, all of which were characterized as "severe."  Accordingly, the Board finds that the evidence is at least in equipoise, and that the criteria for a 40 percent evaluation have been met as of March 4, 2015.

An evaluation in excess of 40 percent is not warranted.  Under DC 8510, a 60 percent rating is warranted for complete paralysis of the upper radicular group (minor arm), with all shoulder and elbow movements lost or severely affected, but hand and wrist movements not affected.  

The Board finds that, as of March 4, 2015, the Veteran's condition is not shown to have been manifested by complete paralysis of the upper radicular group, such that an evaluation in excess of 40 percent for the right upper extremity is warranted under DC 8510.  The March 2015 VA examination report shows that strength was 5/5 in the right upper extremity, with no muscle atrophy, normal reflexes, and normal sensation except for absent sensation at the hand and fingers.  A March 27, 2015 EH report notes that for the upper extremities, there was no muscle atrophy, normal deep tendon reflexes except for the biceps and brachioradialis, which were absent, 5/5 strength in all muscle groups except for the deltoid (2/5) and biceps (3/5), and a normal sensory index for the cervical spine.  There is no evidence to show that the Veteran has all shoulder and elbow movements lost or severely affected, and the evidence is insufficient to show complete paralysis of the upper radicular group, to include on the basis of neuritis or neuralgia.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's right upper extremity radiculopathy is manifested by symptomatology that more nearly approximates the criteria for an evaluation in excess of 40 percent under DCs 8510, 8610 and 8710.

2.  Right Lower Extremity

The RO has evaluated the Veteran's right lower extremity radiculopathy as 20 percent disabling under 38 C.F.R. § 4.124a, DC 8520, with an effective date for service connection of May 12, 2005.

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  

Under DC 8520, a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. 

A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  Id.  

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2015).
A.  Prior to March 4, 2015

Private treatment records from the Peachtree Neurological Clinic, dated between 2006 and 2007, show complaints that included right lower extremity pain and radicular tingling.  These reports contain multiple findings of normal strength, gait, tandem gait, and heel and toe walk.    

Private treatment records from EH and TOC show that in February 2010, the Veteran reported having lower extremity numbness and weakness.  The Veteran was noted to be taking Neurontin for right lower extremity neuropathy with hypersensitivity of the sciatic nerve.  On examination, strength was "relatively good," although there was right lower extremity pain.  A March 2010 report notes a forward-crouched gait, and that a walking program was recommended.  The Veteran reported that he could walk 1/2 to one mile.  A May 2010 report notes a normal gait without myelopathy, and that a neurological examination was without deficit.  An April 2011 report notes that a neuromuscular examination in the lower extremities showed no focal deficits, or atrophy.  Gait was non-myelopathic.  An October 2014 report shows that the Veteran reported that he could sit for 1/2-hour, and stand or walk for 15 minutes.  The Veteran had a stooped gait, but had a normal ability to walk on his heels and toes.  Lower extremity strength was 5/5.  Reflexes were 2 and brisk at the patellae, and 1 in his Achilles.  A January 2015 report notes that strength was 4/5 or greater in the muscle groups of the right lower extremity, with normal heel and toe walking, and no muscle atrophy.  

A July 2007 VA examination report notes that the Veteran walked without a limp, and that he could walk on tiptoe and his heels.  There was good muscular function and power in all muscle groups in the lower extremities.  There was no loss of sensation to light touch, pinprick, or temperature.  He had brisk knee and ankle jerks.  

An August 2012 VA back DBQ contains findings of 5/5 strength in the lower extremities except for great toe extension (4/5), no muscle atrophy, 2+ reflexes at the knee and ankle, and a normal sensory examination.  In the right lower extremity, there was no constant or intermittent pain, or paresthesias or dysesthesias.  There was moderate numbness.  The right side was moderately affected by radiculopathy.  Gait was within normal limits.  

The Board finds that prior to March 4, 2015, the Veteran's condition is not shown to have been manifested by moderately severe incomplete paralysis, such that an initial evaluation in excess of 20 percent for the right lower extremity is warranted under DC 8520.  Briefly stated, the Veteran is shown to have no less than 4/5 strength, and primarily normal sensation, with no atrophy, and the August 2012 VA examiner characterized his symptoms as no more than moderate.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's right lower extremity radiculopathy is manifested by symptomatology that more nearly approximates the criteria for an initial evaluation in excess of 20 percent under DC 8520, and that the preponderance of the evidence is against an increased initial evaluation. 

The Board also concludes that the evidence does not demonstrate that the Veteran's right lower extremity radiculopathy is shown to have been manifested by moderately severe incomplete paralysis or neuritis, such that an increased initial evaluation is warranted under DC 8620 or DC 8720.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, reflexes, and limitation of range of motion, the Board finds that it is not shown that the Veteran's service-connected right lower extremity radiculopathy resulted in moderately severe paralysis or neuritis of the lower sciatic nerve.  An initial evaluation in excess of 20 percent for the right lower extremity is not warranted under DC's 8620, and 8720.

B.  As of March 4, 2015

The Board finds that the criteria for a 40 percent evaluation for the Veteran's right lower extremity radiculopathy are shown to have been met as of March 4, 2015.  A March 2015 VA back DBQ indicates that the examination was performed on March 4, 2015.  The DBQ shows that the findings for the right lower extremity noted radiculopathy, constant and intermittent right upper extremity pain, paresthesias or dysthesias, and numbness, all of which were characterized as "severe."  Accordingly, the Board finds that the evidence is at least in equipoise, and that the criteria for a 40 percent evaluation have been met as of March 4, 2015.

An evaluation in excess of 60 percent is not warranted.  Under DC 8520, an 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The March 2015 VA examination report contains findings of 5/5 strength in the lower extremities, no muscle atrophy, normal reflexes at the knee and ankle, and a normal sensory examination at the upper anterior thigh, and the thigh and knee.  There was decreased sensation at the lower leg and ankle, and the feet and toes.  

Private medical evidence includes a March 2015 report noting 5/5 strength in the lower extremities except for great toe dorsiflexion (4/5), normal heel and toe walking, no atrophy, normal deep tendon reflexes, and a non-dermotomal sensory pattern, stocking distribution.  A July 2015 report notes 5/5 strength in the lower extremities.  

In summary, the evidence is insufficient to show that the Veteran's right lower extremity radiculopathy is productive of complete paralysis of the sciatic nerve.  There is no evidence to show that it is productive of foot dangle or drop, with no active movement possible of muscles below the knee, flexion of knee weakened or lost.  Accordingly, as of March 4, 2015, the criteria for an evaluation in excess of 60 percent under DCs 8520, 8620, and 8720 are not shown to have been met, and to this extent the preponderance of the evidence is against the claim, and the claim must be denied.  

D.  Conclusion

In reaching these decisions, to the extent that the claims have been denied, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss a significant amount of work, or that they have resulted in any post-service hospitalization, other than as discussed.  There is no relevant hospitalization during the time periods in issue, other than cervical spine surgery in 2015, and while VA examinations in 2012 and 2015 note severe limitations on the ability to work due to impairment lifting, sitting, standing, and walking, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Upon VA examination in July 2007, the Veteran reported that he was a software engineer and that he has been able to carry out his specific occupation satisfactorily, and that he has not been disabled from doing all aspects of his work.  During his May 2015 hearing, the Veteran testified that he last worked for a computer graphics company in about January 2010, and that he had worked out of his home, where he could lay down at will.  He essentially stated that his job was eliminated after his company was acquired by a foreign entity.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted, other than as noted.

E.  TDIU

During the course of this appeal, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

At the time of the RO's December 2012 rating decision, the Veteran's total combined rating for service-connected disabilities was 90 percent, to include two separate 60 percent ratings for cervical and lumbar spine disabilities.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

The Board finds that a TDIU is warranted.  A statement from the Social Security Administration (SSA), dated in June 2012, indicates that they determined that the Veteran was disabled, although the basis for the determination is not specified.  A "multiple  impairment questionnaire" completed by W.G., M.D., dated in May 2014, essentially shows that Dr. G concluded that the Veteran is unemployable due to his service-connected disabilities.  The VA examination reports, dated in March 2015 note that the Veteran has severe impairment of mobility of his cervical spine, and an inability to do prolonged sitting, standing or walking.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, TDIU on a schedular basis is warranted.

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

In April 2013, the Veteran was afforded a VCAA notice.  However, and in any event, as the claims on appeal are all for initial increased/compensable evaluations, a VCAA notice need not be provided, where, as here, the claims involves initial increased/compensable evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records, and SSA records.  The Veteran has been afforded VA examinations during the time period on appeal.  To the extent that the Veteran underwent cervical spine surgery in April 2015, given the aforementioned findings and the lack of evidence to show that the criteria for a higher evaluation under the General Rating Formula have been met (i.e., unfavorable ankylosis of the entire spine), the Board has determined that a material change in disability is not shown, and that another examination is therefore not warranted.  See generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In May 2015, the Veteran was provided an opportunity to set forth his contentions during a Board hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2015 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the severity of the disabilities in issue, and the source of his treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 





ORDER

The issues of entitlement to service connection for atrial fibrillation, and subacute peripheral neuropathy, right upper extremity, and entitlement to an initial evaluation in excess of 10 percent for service-connected left distal radius fracture, status post reduction, with degenerative changes are dismissed.

An initial evaluation in excess of 60 percent for service-connected cervical degenerative spondylosis with stenosis and radiculopathy, is denied.

Prior to August 21, 2012, an evaluation in excess of 10 percent for service-connected degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, is denied.

As of August 21, 2012, an evaluation in excess of 60 percent for service-connected degenerative disc disease of lumbar spine with spinal stenosis, residual of back injury, is denied.

Prior to March 4, 2015, an evaluation in excess of 30 percent for service-connected right upper extremity radiculopathy is denied.

As of March 4, 2015, and no earlier, an evaluation of 40 percent, and no more, for service-connected right upper extremity radiculopathy is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Prior to March 4, 2015, an evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy is denied.

As of March 4, 2015, and no earlier, an evaluation of 60 percent, and no more, for service-connected right lower extremity radiculopathy is granted, subject to the statutes and regulations governing the payment of monetary benefits.



TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


